Citation Nr: 0908495	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the March 17, 1975, RO decision which reduced the 
assigned disability evaluation from 100 percent to 70 percent 
for schizophrenia, contained clear and unmistakable error 
(CUE).

2.  Whether the July 1, 1983, RO decision which reduced the 
assigned disability evaluation from 100 percent to 50 percent 
for schizophrenia, contained CUE.  

3.  Whether the Veteran has been afforded the rights due 
Giusti Bravo class members.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  Jurisdiction is currently with the RO 
in St. Petersburg, Florida.  

In May 2008, the Board remanded this matter to the RO via the 
Appeals Management Center in Washington DC. to insure that 
the Veteran was afforded all rights due Giusti Bravo class 
members.  In the body of that Remand, the Board explained 
that the July 1983 rating decision that reduced the rating 
assigned for the Veteran's schizophrenia was vacated pursuant 
to the Stipulation and Order issued in connection with 
Fernando Giusti Bravo v. U.S. Department of Veterans Affairs 
853 F.Supp. 34 (D.P.R. 1993).  

A review of the record fails to reveal that the RO has issued 
a settlement review decision as is required to implement the 
Stipulation and Order.  The Veteran has a right to compliance 
with the May 2008 Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Hence, another Remand is necessary in this case.  

The issue of whether the Veteran has been afforded the rights 
due Giusti Bravo class members is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The July 1, 1983 rating decision which reduced the 
assigned disability rating for schizophrenia from 100 percent 
to 50 percent decision was issued pursuant to a review of the 
Veteran's case conducted by the San Juan RO after January 8, 
1982.  

2.  Prior to October 15, 1994, the Veteran sent to VA a 
statement identifying himself as a Giusti-Bravo class member.  

3.  The Veteran has never declined to participate in the 
special settlement review pursuant to the Stipulation and 
Order issued with regard to Fernando Giusti Bravo v. U.S. 
Department of Veterans Affairs 853 F.Supp. 34 (D.P.R. 1993).  

4.  The Veteran's 100 percent rating for schizophrenia was 
not restored by virtue of the rating schedule with full 
retroactive benefits back to the effective date of the 
reduction resulting from the July 1, 1983 rating decision.  

5.  A March 17, 1975 rating decision that reduced the 
assigned disability evaluation from 100 percent to 70 percent 
for schizophrenia was based on the law and facts known at the 
time and constituted a reasonable exercise of rating 
judgment. 


CONCLUSIONS OF LAW

1.  The July 1, 1983 rating decision has been vacated and the 
appeal as to CUE is moot.  Fernando Giusti-Bravo v. U.S. 
Veterans Admin. 853 F.Supp. 34 (D.P.R. 1993).

2.  The March 17, 1975 rating decision that reduced the 
assigned disability evaluation from 100 percent to 70 percent 
for schizophrenia did not contain clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veteran contends that March 17, 1975 and July 1, 1983 
rating decisions that reduced ratings assigned for 
schizophrenia contain a special kind of error referred to in 
VA regulations as clear and unmistakable error, or CUE.  

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  The U.S. Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims and 
hereinafter the Court) has provided a three part test to 
determine if there was CUE in a prior decision, as follows:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991). A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).  A mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

To constitute CUE, errors must be "undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  CUE "is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

As a preliminary matter, the Board notes that the VCAA is not 
applicable to the issues of CUE.  The Court has held that the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding VCAA does not 
apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  Hence, no further discussion as to the VCAA is 
warranted.  




The July 1, 1983 rating decision

As a matter of background, in 1987 a class action was brought 
against the Department of Veterans Affairs in which it was 
alleged that VA unlawfully discriminated against a class of 
veterans in reduction of evaluations for service connected 
mental disorders.  Fernando Giusti Bravo v. U.S. Department 
of Veterans Affairs 853 F.Supp. 34 (D.P.R. 1993).  
Subsequently, the U.S. District Court for the District of 
Puerto Rico (the district court) issued a Stipulation and 
Order defining and certifying the class as those veterans who 
were rated 100 percent disabled due to a neuropsychiatric 
condition, and whose ratings were reduced either as a result 
of the mass review commenced by VA's San Juan RO in March 
1983, or as a result of other reviews conducted by the San 
Juan RO on or after January 8, 1982.  VBA Circular 21-94-2 
(June 22, 1994, amended October 6, 1994 & February 4, 1997).  

Excluded from the class were those veterans, that although 
otherwise meeting the definition above, had their ratings 
restored to 100 percent by virtue of the rating schedule and 
not by virtue of individual unemployability or paragraph 29 
(38 C.F.R. § 4.29), with full retroactive benefits back to 
the effective dates of the original mass review reductions.  
Id.

Any individual who had not been identified by VA as a class 
member, who met the definition of the class, and who on his 
own behalf or through plaintiff's counsel or other 
representation, informed VA of his class member status by 
October 15, 1994 was to be provided all of the rights set 
forth in the settlement.  Id.  Class members could decline to 
participate in the special settlement review by executing a 
certificate in which the class member specifically declined 
to participate in the special settlement review.  Id.  

In a June 1981 rating decision, the RO in San Juan, Puerto 
Rico, increased the Veteran's evaluation for a 
neuropsychiatric disability, schizophrenia, from 70 percent 
disabling to 100 percent disabling, effective September 9, 
1980.  

In December 1982 and March 1983, the Veteran underwent VA 
psychiatric and psychological examination, respectively.  In 
a July 1983 rating decision, the San Juan RO reduced the 
evaluation for schizophrenia to 70 percent disabling.  

Numerous subsequent decisions increased the Veteran's 
evaluation to 100 percent disabling, under Paragraph 29, due 
to hospitalizations for his mental condition.  His rating was 
not increased to 100 percent under the rating schedule until 
a January 1996 rating decision which assigned the 100 percent 
rating effective in May 1990.  

Associated with the claims file is a VA FORM 21-4138, 
STATEMENT IN SUPPORT OF CLAIM, dated in April 1992, signed by 
the Veteran, and bearing the San Juan RO date stamp in that 
same month.  This documents states:

Please include my name to the Giusti-Bravo class suit.

This statement from the Veteran, date stamped by the RO in 
April 1992, is (unusually for these situations) unambiguous.  

These facts show that:

(1)  The Veteran's rating for a neuropsychiatric disorder 
was reduced from 100 percent disabling pursuant to a 
review of his case conducted by the San Juan RO after 
January 8, 1982;  

(2)  Prior to October 15, 1994, the Veteran sent VA a 
statement identifying himself as a Giusti Bravo class 
member.  

(3)  The Veteran has never declined to participate in the 
special settlement review.  

(4)  The Veteran's 100 percent rating was not restored by 
virtue of the rating schedule with full retroactive 
benefits back to the effective dates of the mass review 
reductions.  

The Board has reviewed the work of the RO/AMC and VA General 
Counsel in this case to make this complex determination based 
on litigation addressed by the VA many years ago.  The 
extensive efforts of the RO/AMC in this complex situation are 
clearly indicated in the record and noted by the undersigned. 

The email between the RO/AMC and the VA General Counsel on 
July 20, 2007 (associated with the record), suggests that if 
"VA did not identify him as a class member and he did not 
notify VA by 10/15/94 that he qualified as a class member, 
then he is not a class member."  

In this case, it is unclear how the Veteran would have 
notified VA by October 15, 1994 that he qualified as a class 
member other than by those actions which he undertook in 
April 1992.  There simply seems to have been no response to 
the Veteran's April 1992 letter.

The fact that the Regional Counsel did not find the Veteran's 
name in the Giusti Bravo registry (which, as indicated in an 
email dated December 17th, 2007, may be incomplete), does not 
appear, under the Giusti Bravo settlement agreement, to 
prevent the Veteran from entitlement to membership in the 
Giusti Bravo special settlement review process.  

In any event, the fact that the RO has not been able to 
locate a Giusti Bravo class member list only provides 
evidence that the Veteran should be given the benefit of the 
doubt. 

Based on the above analysis, the Board finds that the Veteran 
is a Giusti Bravo class member, and therefore due the rights 
of a Giusti Bravo class member pursuant to the settlement 
agreement.  

Some of those rights are explained in VBA Circular 21-94-2, 
Change 1, dated October 6, 1994, which states in section 7 on 
page 3 as follows:  

For each class member who does not 
decline to participate in the special 
settlement review, the settlement vacates 
the first NP [neuropsychiatric] 
disability rating decision rendered after 
January 8, 1982, which reduced the NP 
rating from 100% to some lower rating, as 
well as all subsequent NP rating 
decisions, including BVA decisions, 
rendered to the date of the special 
settlement review.  

Because the effect of finding the Veteran to be a member of 
the Giusti Bravo class vacates the July 1983 rating decision, 
the issue of whether there was CUE in that rating decision is 
moot.  Therefore, the appeal must be dismissed as to that 
issue.  

March 1975 rating decision

The Board has considered whether the Giusti Bravo Stipulation 
and Order would automatically vacate a Board decision 
adjudicating the issue of CUE in the March 1975 rating 
decision.  The Board finds that it would not.  A CUE claim is 
not a claim for VA benefits but is rather a collateral attack 
on a final decision.  Smith v. Brown, 35 F.3d 1516, 1527 
(Fed. Cir. 1994).  Hence, the July 2004 rating decision (that 
determined there had been no CUE in the March 17, 1975 rating 
decision) is not a "disability rating decision."  Likewise, 
a Board decision of the appeal of the July 2004 rating 
decision, is not a "disability rating decision", and would 
not be subject to being vacated pursuant to the Giusti Bravo 
Stipulation and Order.  

The appellant claims that there was CUE in a March 17, 1975 
rating decision.  In that decision, the RO reduced the 
evaluation assigned for the schizophrenia from 100 percent 
disabling to 70 percent disabling.  The effective date of the 
reduction was June 1, 1975.  In April 1975, the Veteran was 
sent a VA Form 20-822, Control Document and Award Letter 
which showed a reduction in his monthly rate and that hi 
rating was 70 percent disabling, effective June 1, 1975.  
Although the record does not contain a copy of a letter 
addressed to the Veteran on that date that explains his 
appellate rights, a letter dated in February 1976 informed 
him of his appellate rights.  This is filed in the claims 
file next to a confirmed rating decision showing that a 
rating higher than 70 percent for schizophrenia was not 
warranted.  Thus, the Veteran was notified of the reduction 
in his rating and of his appellate rights.  The Veteran did 
not initiate an appeal of that decision and the decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  
The Board notes that, under VA regulations in place in 1975, 
VA was not required to issue a rating proposing to reduce a 
disability evaluation.  See 38 C.F.R. § 3.105(e) (1975).   

In April 2004, the Veteran, through his representative, 
argued as follows:

[Y]ou committed CUE in the decision dated 
March 17, 1975 when you reduced Mr. [the 
Veteran] from a 100% rating to a 70% 
rating.  The CUE was committed because 
the RO failed to apply 38 C.F.R. § 3.334.  
This constitutes CUE; and therefore, the 
July 2, 1973 decision must be reinstated.  
In Sorabuko v. Principi, the United 
States Court of Appeals for Veterans 
Claims found CUE in the exact same fact 
pattern as [the Veteran's] case.  

The Board does not find 38 C.F.R. § 3.334 in regulations in 
effect in 1975, in 2004, or in 2008.  Therefore, to discern 
the basis of the Veteran's claim for CUE, the Board has 
looked to the case referred to by the Veteran's 
representative.  

In Sorakubo v. Principi, 16 Vet. App. 120 (2002), the Court 
reversed a 2001 Board decision that found no CUE in a 1977 
Board decision.  The 1977 Board decision had upheld a 1976 RO 
decision that reduced the rating assigned for residuals of a 
fracture from 10 percent disabling to noncompensable.  The 10 
percent rating had been in place for more than five years at 
the time of the reduction.  In contending that the 1977 Board 
decision contained CUE, the appellant argued that the Board 
had failed to adjudicate his claims under 38 C.F.R. § 3.344.  
Id at 123.  Section 3.344 imposes more stringent requirements 
for reduction of ratings that have been in place for five or 
more years than for ratings that have been in place less than 
five years.  The Court reversed the Board's 2001 decision and 
found that the Board's failure to consider the requirements 
of § 3.344 in its 1977 decision constituted CUE.  

In the instant case, service connection was established in a 
July 1973 rating decision and a 100 percent rating was 
assigned effective September 28, 1971.  The RO reduced the 
rating in the March 17, 1975 rating decision and the 
effective date of that reduction was June 1, 1975.  The 
duration of the disability rating at issue is measured by the 
effective date assigned for that rating until the effective 
date of the actual reduction.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  The 100 percent rating was in place for 
from September 28, 1971 to June 1, 1975, a period of three 
years, eight months, and four days.  

38 C.F.R. § 3.344(a) (1975) specified procedures for rating 
agencies to follow to handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations, consistent 
with law and regulation.  38 C.F.R. § 3.344(b) (1975) 
addressed those cases in which doubt remained, even after 
consideration of subsection (a).  

38 C.F.R. § 3.344(c) (1975) provided as follows:

Disabilities which are likely to improve.  
The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
stabilized and are likely to improve.  
Reexaminations disclosing improvement, 
physical or mental, in these disabilities 
will warrant reduction in rating.  

The 100 percent rating was in place for less than five years; 
therefore the provisions of 38 C.F.R. § 3.344(a) and (b) were 
not for application.  As such, the failure of the RO to 
consider § 3.344(a) and (b) was not CUE.  

Of record is a report of psychiatric examination of the 
veteran, dated in February 1975.  That examination report 
included that the Veteran was quiet and cooperative, with 
guarded attitude and vacant facial expression.  His general 
appearance was good, his voice was slightly high pitched and 
his speech was hesitant at times.  The Veteran showed 
vegetative signs of anxiety to a moderate degree.  Stream of 
mental activity was slow, verbally mostly relevant, and 
coherent.  Thinking was concrete with poor capacity for 
abstract concepts and frequent blocking of thought.  He did 
not trust others, complained of insomnia and could not 
tolerate noise and crowds.  Sensorium was with good 
orientation in the time element and with satisfactory memory.  
Intellectual functioning was below average with poor 
concentration.  The Veteran lacked insight but had fairly 
good judgment.  

The examiner provided a diagnosis that included "Disability 
is moderately severe, under present psychiatric management."  
The Board finds that this report provides evidence against 
this claim, clearly indicating a basis to reduce the 
evaluation in question that was not clearly and unmistakably 
wrong.  Simply stated, there is a basis for the rating action 
in question.

Under the General Rating Formula for Psychotic Reactions, 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce complete 
social and industrial inadaptability warranted a 100 percent 
rating.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1975).  A 
70 percent rating was assigned for schizophrenia with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  Id.  

In the March 1975 rating decision, the RO reduced the 
evaluation for schizophrenia from 100 percent to 70 percent 
based on the February 1975 examination.  This is consistent 
with 38 C.F.R. § 3.344(c) (1975).  The RO applied the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The rating decision reveals a reasonable 
exercise of rating judgment.  

The alleged CUE in the March 17, 1975 rating decision is not 
CUE.  The March 17, 1975 rating decision does not contain 
CUE.  Hence, the appeal as to this issue must be denied.  




ORDER

The appeal is denied as to the issue of whether the March 17, 
1975 RO decision, which reduced the assigned disability 
evaluation from 100 percent to 70 percent for schizophrenia, 
contained clear and unmistakable error.  

The appeal is dismissed as to the issue of whether the July 
1, 1983, RO decision, which reduced the assigned disability 
evaluation from 100 percent to 50 percent for schizophrenia, 
contained clear and unmistakable error.  


REMAND

In the May 2008 Remand, the Board directed that the Veteran 
was to be afforded all rights due Giusti Bravo class members, 
including a special settlement review in compliance with the 
Stipulation and Order in Fernando Giusti Bravo v. United 
States Veterans Administration, 853 F. Supp. 34 (D.P.R. 1993) 
and its implementing instructions contained in Veterans 
Benefits Administration (VBA) Circular 21-94-2 and all 
changes to those documents.  

This was not accomplished.  

VBA Circular 21-94-2, Change 1, dated October 6, 1994, refers 
to Special Settlement Rating Decisions; for example at 
heading 8e, on page 5.  More specifically, rights due Giusti 
Bravo class members who do not decline to participate in the 
special settlement review, include not only the issuance of a 
special settlement review decision, but also the right to 
appeal the special settlement review decision.  This is clear 
from VBA Circular 21-94-2, Change 1, dated June 22, 1994, 
section 12b, pg. 9, which states as follows:  

Any notice of disagreement received on a 
special settlement review decision will 
be processed by the RO which retains 
jurisdiction of the claims folder.  If a 
notice of disagreement is filed within 
one year of notification of the special 
settlement review determination, process 
the appeal and provide all appellate and 
procedural rights under applicable law.  

This statement, taken together with heading 8e of VBA 
Circular 21-94-2, Change 1, certainly contemplates that VA 
issue a rating decision in cases such as the instant case.  A 
special settlement rating decision has not been issued in 
this case.  Following the May 2008 Remand, the RO issued a 
Supplemental Statement of the Case (SSOC), dated in November 
2008.  

The RO also found that there was no CUE in the July 1, 1983 
rating decision; a finding that does not comply with the 
Giusti Bravo settlement Stipulation as the settlement vacates 
the July 1, 1983 decision.  

Furthermore, the statutory and regulatory scheme for 
appellate review provides that an appeal to the Board is 
initiated by the filing of a notice of disagreement in 
response to a decision of the agency of original jurisdiction 
(the RO in this case).  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.200, 20.201 (2008).  Failure to issue a 
settlement review rating decision in this matter is 
prejudicial to the Veteran because, absent the issuance of 
such decision, the Veteran cannot appeal the RO's 
determination should that decision be adverse to the Veteran.  

An SSOC simply cannot stand in the place of a rating 
decision.  Indeed, 38 C.F.R. § 19.31 provides: 

In no case will a Supplemental Statement 
of the Case be used to announce decisions 
by the agency of original jurisdiction on 
issues not previously addressed in the 
Statement of the Case [SOC], or to 
respond to a notice of disagreement on 
newly appealed issue not addressed in the 
Statement of the Case using the 
procedures in §§ 19.29 and 19.30. 

While §§ 19.29 and 19.30 refer to the content of an SOC and 
the procedure for furnishing an SOC, respectively, 38 C.F.R. 
§ 19.28 specifies that an SOC is issued in response to a 
Notice of Disagreement, which, as explained above, can only 
follow VA's issuance of a decision.  

In short, on Remand, the Veteran must be issued a settlement 
review decision.  If that decision does not grant the 
benefits sought in full, he then has a right to appeal the 
decision to the Board.  

Accordingly, the case is REMANDED for the following action:

Conduct a special settlement review of the 
Veteran's case, beginning with the first 
decision rendered on or after January 8, 
1982, which reduced the rating assigned 
for schizophrenia from 100 percent to some 
lower rating (the July 1, 1983 rating 
decision) and issue a Special Settlement 
Rating Decision.  This is to be 
accomplished in accordance with the 
Stipulation and Order in Giusti Bravo v. 
United States Veterans Administration, 853 
F.Supp. 34 (D.P.R. 1993) and the 
implementing instructions contained in 
Veterans Benefits Administration (BVA) 
Circular 21-94-2 and all changes to those 
documents.  

This new rating decision will not be 
before the Board unless it is appealed.  
See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.200, 20.201 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


